                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
                                    )
                                    )
DONNA BARNES-DUNCAN                 )
                                    )
                  Plaintiff         )
                                    )
      v.                            )                 Civil Action No. 17-02818 (ABJ)
                                    )
LIEBNER AND POTKIN, LLC, et al.,    )
                                    )
                  Defendants.       )
____________________________________)

                                  MEMORANDUM OPINION

       On December 28, 2017, plaintiff Donna Barnes-Duncan, who is proceeding pro se, filed a

complaint against the Estate of Morris Battle and two individuals – Lane H. Potkin, a “Trustee,”

and Eugenie A. Lucas, a “Personal Representative” of the Estate – challenging the foreclosure of

her property located at 9010 Watkins Road, Gaithersburg, Maryland 20882 (the “Property”).

Compl. [Dkt. # 1]. The parties have been embroiled in a years-long legal battle that plaintiff

refuses to put to rest despite numerous federal and state court rulings rejecting her claims, and

multiple court reprimands for abusing the litigation process. 1

       Plaintiff brought this federal suit after the Circuit Court for Montgomery County, Maryland

ratified the foreclosure sale, see Barnes-Duncan, Md. Cir. Ct. at Dkt # 146 (filed Nov. 7, 2012),

and the Maryland Court of Special Appeals affirmed the ratification. See Barnes-Duncan, Md.


1       See Order of Judgment As Sanction For Filing Frivolous Motion to Vacate, Potkin,
Subsitute Trustee v. Barnes-Duncan, et. al., No. 251795V, (Md. Cir. Ct. filed June 2, 2015)
(“Barnes-Duncan, Md. Cir. Ct.”) Dkt. # 175, aff’d sub nom. Barnes-Duncan v. Potkin, No. 0829
(Md. Ct. Spec. App. Jul. 14, 2016) (“Barnes-Duncan, Md. App.”); see also Barnes-Duncan, Md.
App. (discussing a bankruptcy court judge’s finding that plaintiff had abused both the bankruptcy
and litigation processes).
App. Plaintiff’s complaint, which consists of a rambling list of conclusory allegations, ultimately

seeks an order declaring the Maryland foreclosure order null and void. See Compl. ¶ 20; Pl.’s

Opp. to Mot. to Dismiss [Dkt. # 9] at 8 (“Plaintiff requests . . . that Deed fraudulently transferring

ownership of Plaintiff’s home to Lucas be declared NULL and VOID.”).

       Because the Court independently concludes that the Rooker-Feldman doctrine precludes it

from exercising subject matter jurisdiction over plaintiff’s challenge to a state-court foreclosure

order, the case will be dismissed sua sponte. The pending motions – defendants’ motions to

dismiss and request for sanctions, and plaintiff’s request for default judgment – will be denied as

moot. 2 Substitute Trustee’s Mot. to Dismiss & Request for Imposition of Sanctions [Dkt. # 2];

Eugenie A. Lucas’ Mot. to Dismiss & Request for Imposition of Sanctions [Dkt. # 7] (collectively,

“Defs.’ Mot.”); Pl.’s Mot. to Dismiss Def.’s Mot. & Pl.’s Mot. for J. by Default [Dkt. # 4].


                                   STANDARD OF REVIEW

       Federal courts are courts of limited jurisdiction, and the law presumes that “a cause lies

outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994); see also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of

limited jurisdiction, we begin, and end, with an examination of our jurisdiction.”). Indeed, this



2       In their identical motions to dismiss, defendants do not cite a specific Federal Rule of Civil
Procedure as the basis for dismissal. Although they insert a single line contending that the Court
“lack[s] subject matter jurisdiction to overturn a Montgomery County Maryland foreclosure sale,”
Defs.’ Mot. at 5, they do not invoke Federal Rule of Civil Procedure 12(b)(1), and the defenses
they raise – res judicata, collateral estoppel, and statute of limitations – do not generally deprive
the court of subject matter jurisdiction. See Smalls v. United States, 471 F.3d 186, 189 (D.C. Cir.
2006) (“The defense of res judicata, or claim preclusion, while having a ‘somewhat jurisdictional
character,’ does not affect the subject matter jurisdiction of the district court.”), quoting SBC
Commc’ns Inc. v. FCC, 407 F.3d 1223, 1229–30 (D.C. Cir. 2005); see also Day v. McDonough,
547 U.S. 198, 199 (2006) (“A statute of limitations defense is not jurisdictional, therefore courts
are under no obligation to raise the matter sua sponte.). Given its lack of subject matter
jurisdiction, the Court need not address defendants’ other arguments.


                                                  2
Court has an independent duty to assess its subject matter jurisdiction, see NetworkIP, LLC v.

FCC, 548 F.3d 116, 120 (D.C. Cir. 2008), and it must dismiss a complaint sua sponte pursuant to

Federal Rule of Civil Procedure 12(h)(3) when it is evident that the court lacks subject matter

jurisdiction. See Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006); see also Evans v. Suter, No.

09–5242, 2010 WL 1632902 (D.C. Cir. Apr. 2, 2010).

          When considering whether subject matter jurisdiction exists over an action, the court must

assume the truth of the factual allegations in the complaint, and it must “construe the complaint

liberally, granting plaintiff the benefit of all [factual] inferences.” Am. Nat’l Ins. Co. v. FDIC, 642

F.3d 1137, 1139 (D.C. Cir. 2011), quoting Thomas v. Principi, 394 F.3d 970, 972 (D.C. Cir. 2005).

However, the court need not accept inferences drawn by plaintiff if those inferences are

unsupported by facts alleged in the complaint or merely amount to legal conclusions.

See Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). In undertaking this inquiry, the

court may consider materials outside the pleadings and is not limited to the allegations contained

in the complaint. Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C. Cir. 1992); Hohri v.

United States, 782 F.2d 227, 241 (D.C. Cir. 1986), vacated on other grounds, 482 U.S. 64, 107

(1987).

          Ultimately, the plaintiff bears the burden of establishing jurisdiction by a preponderance

of the evidence. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). Even though pro se

complaints must be construed liberally, see Haines v. Kerner, 404 U.S. 519, 520 (1972); United

States v. Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), a pro se litigant is not exempt from this

requirement. See, e.g., Glaviano v. JP Morgan Chase Bank, N.A., No. 13–2049, 2013 WL

6823122, at *2 (D.D.C. Dec. 27, 2013) (dismissing pro se complaint for lack of subject matter

jurisdiction); Green v. Stuyvesant, 505 F. Supp. 2d 176, 177 (D.D.C. 2007) (same).




                                                  3
                                             ANALYSIS

       This Court lacks subject matter jurisdiction over plaintiff’s claims because at bottom, the

complaint ultimately seeks to overturn a decision rendered by the Maryland state courts. The

Rooker-Feldman abstention doctrine, “prevents lower federal courts from hearing cases that

amount to the functional equivalent of an appeal from a state court,” Gray v. Poole, 275 F.3d 1113,

1119 (D.C. Cir. 2002), citing D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); and

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). Under 28 U.S.C. § 1257, the Supreme Court

of the United States maintains exclusive jurisdiction to review final state-court judgments. Lance

v. Dennis, 546 U.S. 459, 463 (2006).

       However, the Supreme Court has cautioned that the Rooker-Feldman doctrine applies only

in “limited circumstances.” Id. at 466, quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 291 (2005). It is “inapplicable where the party against whom the doctrine is invoked

was not a party to the underlying state-court proceeding.” Lance, 546 U.S. at 464. And “the claim

raised in the federal suit must have been actually raised or inextricably intertwined with the state-

court judgment.” Id. at 462. Finally, the federal suit must be brought after judgment was entered

in the state-court action. Exxon Mobil, 544 U.S. at 284. In sum, the doctrine is confined “to cases

brought by state-court losers complaining of injuries caused by state-court judgments rendered

before the federal district court proceedings commenced and inviting district court review and

rejection of those judgments.” Id. at 281.

       Here, the Court finds that plaintiff’s case falls squarely within the confines of the Rooker-

Feldman doctrine. Plaintiff was a defendant in the state foreclosure action, and she brought this

federal suit after the Circuit Court for Montgomery County, Maryland ratified the foreclosure sale

on November 7, 2012, and after the Maryland Court of Special Appeals upheld the ruling on July




                                                 4
14, 2016. 3 See Barnes-Duncan, Md. Cir. Ct.; Barnes-Duncan, Md. App. Moreover, plaintiff’s

complaint simply re-hashes the allegations that were presented to and rejected by the Maryland

state courts, including her claim that the foreclosure was invalid because it was obtained through

“fraud and misrepresentation,” Compl. ¶¶ 17–18; that it was “barred by the statute of limitations,”

id. ¶¶ 6–9; that defendants violated the “[p]robate laws of the District of Columbia and . . . the

state of Maryland,” id. ¶ 19; and that “defendants lacked [the] legal authority to foreclose.” Id. ¶¶

10–16. See generally Barnes-Duncan, Md. App. (rejecting all of these claims and referencing

prior Montgomery County Circuit Court rulings on these issues). Because plaintiff’s complaint

fails to raise an independent claim, and she seeks relief designed to invalidate a Maryland state

court judgment, her case is plainly barred under the Rooker–Feldman doctrine. 4




3      The long and complex background of plaintiff’s efforts to resist foreclosure are
summarized in the Maryland Court of Special Appeals’ decision. Her campaign spans over a
decade and includes plaintiff’s numerous attempts to delay the state foreclosure proceedings by
seeking relief in the federal bankruptcy courts, all to no avail. See Barnes-Duncan v. Potkin, No.
0829 (Md. Ct. Spec. App. Jul. 14, 2016)

4       See Toth v. Wells Fargo Bank, N.A., 82 F. Supp. 3d 373, 376 (D.D.C. 2015) (holding that
Rooker-Feldman doctrine precluded court from exercising subject matter jurisdiction in case that
“effectively [sought] to collaterally attack the state court possession judgment ratifying the
foreclosure and sale”); Fontaine v. Bank of America, N.A., 43 F. Supp. 3d 1, 4 (D.D.C. 2014)
(dismissing case for lack of subject matter jurisdiction based on Rooker-Feldman doctrine because
a state court had already ratified the foreclosure proceedings the plaintiff wished to challenge);
Hunter v. U.S. Bank Nat. Ass’n, 698 F. Supp. 2d 94, 100 (D.D.C. 2010) (dismissing case brought
by plaintiff who “lost the foreclosure action brought against him in state court [and] subsequently
filed this action to contest the validity of that judgment and seeking damages for injuries he
suffered as a result of the foreclosure”); Tremel v. Bierman & Geesing, L.L.C., 251 F. Supp. 2d
40, 41 (D.D.C. 2003) (dismissing case because court lacked jurisdiction to review final decisions
of Maryland state courts ratifying foreclosure sale of real property).


                                                 5
                                         CONCLUSION

       The complaint will be dismissed for lack of subject matter jurisdiction under Federal Rule

of Civil Procedure 12(h)(3) and both plaintiff’s and defendants’ pending motions will be denied

as moot due to the dismissal of the case. A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: November 28, 2018




                                                 6
